Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 1 of 30 PageID #: 8027




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  SHURE INCORPORATED and                                )
  SHURE ACQUISITION HOLDINGS, INC.,                     )
                                                        )
                         Plaintiffs,                    )
                                                        )
         v.                                             )       Civil Action No. 19-1343-RGA-CJB
                                                        )
  CLEARONE, INC.,                                       )
                                                        )
                         Defendant.                     )

                              REPORT AND RECOMMENDATION

         Presently pending before the Court in this case are Defendant ClearOne, Inc.’s

  (“Defendant” or “ClearOne”): (1) “Motion to Dismiss Plaintiffs’ First Amended Complaint

  [‘FAC,’]” (D.I. 21); and (2) “Motion to Dismiss Plaintiffs’ Design Patent Infringement Claim

  and Renewed Motion to Dismiss Plaintiffs’ Other Claims[,]” (D.I. 75), which were filed pursuant

  to Federal Rule of Civil Procedure 12(b)(6) (the “Motions”). 1 Plaintiffs Shure, Inc. and Shure

  Acquisition Holdings, Inc. (collectively, “Plaintiffs” or “Shure”) oppose the Motions. For the

  reasons set forth below, the Court recommends that ClearOne’s Motions be DENIED.

  I.     BACKGROUND

         A.      Factual Background

         Shure and ClearOne are competitors in the installed audio-conferencing market. (D.I. 64

  at ¶¶ 14-15; D.I. 22 at 1; D.I. 40 at 1) The parties have a history of litigation, some of which is




         1
                  Plaintiffs added the design patent infringement claim to their now operative
  Second Amended Complaint (“SAC”). (D.I. 64) This additional claim was the SAC’s only
  change from the content of the FAC, and the parties therefore stipulated to: (1) rely on their
  existing briefing relating to ClearOne’s pending motion to dismiss the FAC with respect to the
  other claims; and (2) permit ClearOne to file a second motion to dismiss to address the newly-
  asserted design patent infringement claim. (D.I. 68)
                                                    1
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 2 of 30 PageID #: 8028




  relevant to ClearOne’s Motions. (See D.I. 22 at 2-3; D.I. 76 at 1-3) The Court will therefore

  summarize the parties’ relevant litigation history, beginning with litigation between the parties in

  the United States District Court for the Northern District of Illinois (“Northern District of

  Illinois”) that pre-dated the instant action.

                  1.      The Northern District of Illinois Actions

          In April 2017, Shure filed a lawsuit against ClearOne in the Northern District of Illinois

  seeking, inter alia, a declaratory judgment of non-infringement of ClearOne’s United States

  Patent No. 9,635,186 (the “'186 patent”). (Shure Inc. v. ClearOne, Inc., Civil Action Number

  17-3078 (“2017 IL Case”), D.I. 1 (N.D. Ill. Apr. 24, 2017)) ClearOne counterclaimed and

  ultimately accused Shure’s MXA910 product of infringing its '186 patent 2 and its United States

  Patent No. 9,813,806 (the “'806 patent”). (2017 IL Case, D.I. 430 (Oct. 30, 2018))

          In the early part of the 2017 IL Case, ClearOne filed motions for a preliminary injunction

  as to its respective patent claims, seeking to prevent Shure from selling Shure’s allegedly-

  infringing MXA910 product. (D.I. 30 at 3) With respect to ClearOne’s preliminary injunction

  motion regarding the '186 patent, the Northern District of Illinois Court ultimately denied the

  motion, finding that Shure had raised a substantial question as to the validity of that patent.

  (2017 IL Case, D.I. 278 (Mar. 16, 2018); see also id., D.I. 612 (Aug. 25, 2019)) As to the

  preliminary injunction motion regarding the '806 patent, the Northern District of Illinois Court

  ruled in ClearOne’s favor, and enjoined Shure from manufacturing, selling and marketing its



          2
                  In July 2017, Shure filed a petition for inter partes review (“IPR”) of ClearOne’s
  United States Patent No. 9,264,553 (the “'553 patent”), which is related to the '186 patent. (See
  ClearOne, Inc. v. Shure, Inc., Civil Action Number 19-2421 (“2019 IL Case”), D.I. 1 at ¶ 49
  (N.D. Ill. Apr. 10, 2019)) The United States Patent and Trademark Office’s Patent Trial and
  Appeal Board (“PTAB”) instituted IPR on the patent, but ultimately issued a Final Written
  Decision upholding the claims of the '553 patent. (Id. at ¶ 51)


                                                    2
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 3 of 30 PageID #: 8029




  MXA910 product to be used “in its drop-ceiling mounting configuration[.]” (2017 IL Case, D.I.

  551 at 63-64 (Aug. 5, 2019))

         In April 2019, ClearOne filed a separate action in the Northern District of Illinois against

  Shure, alleging that Shure’s MXA910 product infringed ClearOne’s '553 patent and that Shure

  misappropriated ClearOne’s trade secrets. (ClearOne, Inc. v. Shure, Inc., Civil Action Number

  19-2421 (“2019 IL Case”), D.I. 1 (N.D. Ill. Apr. 10, 2019))

                 2.      The Instant Lawsuit and ClearOne’s Declaratory Judgment Action

         On July 18, 2019, Shure filed the instant action against ClearOne in this Court. (D.I. 1)

  The Court has been referred this case for all purposes, up through the case dispositive motions

  deadline, by United States District Judge Richard G. Andrews. (D.I. 9)

         In the instant action, Shure asserted infringement of its United States Patent No.

  9,565,493 (the “'493 patent”), entitled “Array Microphone System and Method of Assembling

  the Same[,]” by ClearOne’s BMA CT product, as well as federal and state law claims based on

  ClearOne’s alleged marketplace misconduct. (D.I. 1) 3 On October 22, 2019, Shure filed a

  motion seeking leave to amend its complaint (the “motion to amend”) to assert infringement by

  ClearOne’s BMA CT product of U.S. Design Patent No. D865723 (the “'723 patent”), entitled

  “Array Microphone Assembly[,]” which was then scheduled to issue on November 5, 2019.

  (D.I. 48; D.I. 49 at 1) 4 (The '723 patent in fact did issue as scheduled on November 5, 2019.).

  (D.I. 64 at ¶ 16) On November 4, 2019, the Court set a hearing on the motion to amend for

  November 18, 2019, (D.I. 56); one day after that hearing, on November 19, 2019, the Court



         3
                   In October 2019, ClearOne filed a motion to transfer this action to the Northern
  District of Illinois, (D.I. 29), which the Court has denied, (D.I. 155).
         4
                 The '723 patent claims priority to the '493 patent. (D.I. 64 at ¶ 16)

                                                   3
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 4 of 30 PageID #: 8030




  granted Shure’s motion to amend, (D.I. 63). Shure filed the SAC on November 19, 2019. (D.I.

  64)

          In the SAC, the First Cause of Action is a claim for patent infringement of the '493 patent

  and the Sixth Cause of Action is a claim for design patent infringement of the '723 patent. (D.I.

  64 at ¶¶ 26-41, 71-81) 5 ClearOne is accused of infringing these patents-in-suit by making, using,

  offering to sell and selling beamforming microphone arrays, specifically its BMA CT product.

  (Id.)

          In addition to patent infringement, Shure further alleges that ClearOne made various false

  or misleading statements (including statements made by its Regional Sales Manager John

  Schnibbe (the “ClearOne Statements”), and its Senior Vice President of Finance Narsi

  Narayanan in an August 29, 2019 letter (the “Narayanan Letter”)) to customers, installers and

  integrators regarding the status or impact of litigations between the two parties, including as to

  the impact of the preliminary injunction that was entered by the Northern District of Illinois

  Court in the 2017 IL Case. (Id. at ¶¶ 20-25) These statements will be discussed in further detail

  below, as they provide the basis for Shure’s claim of false advertising under the Lanham Act (the

  Second Cause of Action), (id. at ¶¶ 42-49), and its various Delaware state law claims, including

  claims for a violation of the Delaware Deceptive Trade Practices Act (“DTPA”) (the Third Cause

  of Action), (id. at ¶¶ 50–56), tortious interference with business relations (the Fourth Cause of

  Action), (id. at ¶¶ 57–63), and unfair competition (the Fifth Cause of Action), (id. at ¶¶ 64–70).




          5
                   On February 15, 2019, ClearOne filed a petition for IPR of all claims of the '493
  patent. (D.I. 64 at ¶ 18) On August 16, 2019, the PTAB instituted IPR on all claims of the '493
  patent. (See D.I. 13 at 2) And on November 1, 2019, the Court granted ClearOne’s motion to
  stay the case as to the First Cause of Action (i.e., Shure’s claim of infringement of the '493
  patent), in light of that IPR proceeding. (D.I. 53)


                                                   4
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 5 of 30 PageID #: 8031




         Meanwhile, on the same date that the '723 patent issued (November 5, 2019)—and while

  Shure’s motion to amend was filed and was then pending a hearing in this Court—ClearOne

  filed a declaratory judgment action (“DJ Action”) in the Northern District of Illinois seeking a

  declaration of non-infringement of the '723 patent. (D.I. 76 at 1; D.I. 80 at 1) 6

         B.      Procedural Background

         The instant Motions were filed on September 23, 2019 and December 10, 2019,

  respectively. (D.I. 21; D.I. 75) Briefing was completed on the Motions by December 26, 2019.

  (D.I. 86)

  II.    STANDARD OF REVIEW

         When presented with a Rule 12(b)(6) motion to dismiss for failure to state a claim, a

  court conducts a two-part analysis. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

  2009). First, the court separates the factual and legal elements of a claim, accepting all of the

  complaint’s well-pleaded facts as true, but disregarding any legal conclusions. Id. at 210-11.

  Second, the court determines whether the facts alleged in the complaint are sufficient to show

  that the plaintiff has a “‘plausible claim for relief.’” Id. at 211 (quoting Ashcroft v. Iqbal, 556

  U.S. 662, 679 (2009)). “A claim has facial plausibility when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Iqbal, 556 U.S. at 678. In assessing the plausibility of a claim, the court

  must “‘accept all factual allegations as true, construe the complaint in the light most favorable to

  the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff




         6
                 On December 4, 2019, United States District Judge Edmond E. Chang, who is
  presiding over the 2017 IL Case and the 2019 IL Case, granted ClearOne’s motion to reassign
  the DJ Action to Judge Chang. (2017 IL Case, D.I. 684 (N.D. Ill. Dec. 4, 2019))

                                                    5
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 6 of 30 PageID #: 8032




  may be entitled to relief.’” Fowler, 578 F.3d at 210 (quoting Phillips v. Cnty. of Allegheny, 515

  F.3d 224, 233 (3d Cir. 2008)).

  III.   DISCUSSION

         ClearOne’s Motions seeks dismissal of all of the causes of action in Shure’s SAC on

  various grounds. The Court will address these arguments in turn.

         A.      Whether Shure’s Claims Are Compulsory Counterclaims

         ClearOne first argues that “virtually all” of the claims in Shure’s FAC (the operative

  complaint at the time ClearOne filed its briefing on the issue), except for those relating to the

  Narayanan Letter, should be dismissed because they are compulsory counterclaims that Shure

  wrongfully failed to assert in the 2019 IL Case. (D.I. 22 at 6-9 & n.3; D.I. 43 at 1-4) 7 A

  counterclaim is compulsory pursuant to Federal Rule of Civil Procedure 13(a) if it exists at the

  time of the pleading’s service and “arises out of the transaction or occurrence that is the subject

  matter of the opposing party’s claim[.]” Fed. R. Civ. P. 13(a). If not raised in the first action, a

  compulsory counterclaim is barred in subsequent litigation. Morgan v. Scott, 83 F. Supp. 3d

  616, 624 (D. Del. 2015). The “operative question” in determining if a claim is a compulsory

  counterclaim is whether the counterclaim “bears a logical relationship to an opposing party’s

  claim.” Id. (internal quotation marks and citations omitted). “Such a logical relationship exists

  where separate trials on each of the claims would involve a substantial duplication of effort and

  time by the parties and the courts.” Barefoot Architect, Inc. v. Bunge, 632 F.3d 822, 836 n.9 (3d




         7
                  Shure’s latest pleading in the 2017 IL Case was filed on November 26, 2018, and
  there is no dispute that Shure could not have asserted infringement of the '493 patent by
  ClearOne’s BMA CT product or its non-patent claims at that time in that case. (D.I. 40 at 3; D.I.
  43 at 2)


                                                    6
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 7 of 30 PageID #: 8033




  Cir. 2011) (internal quotation marks and citation omitted); see also M.R. v. Ridley Sch. Dist., 744

  F.3d 112, 121 (3d Cir. 2014).

         The Court starts first with Shure’s non-patent claims. According to ClearOne, the

  ClearOne Statements at issue in these non-patent claims relate to “ClearOne’s beliefs about the

  merits of its patent infringement claims and ongoing litigation pending in Illinois.” (D.I. 22 at 7)

  And ClearOne contends that these claims “bear a logical relationship” to ClearOne’s claims in

  the 2019 IL Case “because they involve many of the same factual issues and are offshoots of the

  same basic controversy between the parties[,]” and because they concern Shure’s MXA910

  product, which is a “central product at issue in the 2019 IL Case.” (Id. at 7-8)

         The Court does not agree with ClearOne here. Shure’s non-patent claims allege that

  ClearOne engaged in a campaign of making false and misleading statements to Shure’s

  customers regarding the “availability, legitimacy, and viability of Shure’s MXA910 product

  based on the ongoing litigation between the parties.” (D.I. 64 at ¶¶ 1, 20) 8 But the allegedly

  false and misleading statements that Shure calls out in the SAC pertain to rulings made in the

  2017 IL Case and in a separate IPR proceeding regarding ClearOne’s '553 patent. (Id. at ¶ 20;

  see also D.I. 22 at 7; D.I. 40 at 3, 9) Thus, it is clear that these statements do not arise from the

  same transaction or occurrence as the subject matter of the 2019 IL Case at the time of its filing.

  (D.I. 40 at 3-4) And as Shure points out, even if Shure is ultimately found to have infringed

  ClearOne’s '553 patent (the patent at issue in the 2019 IL Case), that will not affect whether the

  ClearOne Statements relating to different litigations were misleading and/or harmed Shure at the

  time that they were made. (Id. at 9) For these reasons, the Court concludes that: (1) separate




         8
                  The Court cites herein to the SAC since it is the currently-operative complaint and
  the content of the relevant claims is the same as it was in the FAC.
                                                     7
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 8 of 30 PageID #: 8034




  trials on Shure’s non-patent claims in this case (on the one hand) and ClearOne’s claims at the

  time of the filing in the 2019 IL Case (on the other hand) would not involve substantial

  duplication of effort and time by the parties and the judicial system; and (2) Shure’s non-patent

  claims are thus not compulsory counterclaims under Rule 13(a). It therefore recommends that

  ClearOne’s Motion be denied on that basis.

          Next, the Court addresses Shure’s claim of infringement of the '493 patent by ClearOne’s

  BMA CT product. In arguing that this claim would have been a compulsory counterclaim in the

  2019 IL Case, ClearOne points out that the '493 patent (at issue here) and ClearOne’s '553 patent

  (at issue in the 2019 IL Case): (1) involve similar conferencing and array microphone

  technologies and (2) implicate the same products, in the sense that ClearOne’s BMA CT product

  (the accused product here) practices the '553 patent, and because here Shure is asserting damages

  tied to sales of its MXA910 product, which is the accused product in the 2019 IL Case. (D.I. 22

  at 8; D.I. 43 at 4)

          Here again though, the Court disagrees with ClearOne. In denying ClearOne’s motion to

  transfer this action to the Northern District of Illinois, the Court noted that while there would be

  some areas of factual overlap between this case and the Northern District of Illinois cases, “the

  specific patents-in-suit in this case are not at issue in the Northern District of Illinois cases, and

  the accused product here is not accused there”; thus, here “there will be different claim terms to

  construe, different nuances to explore regarding infringement and invalidity, and different issues

  at play regarding damages.” (D.I. 155 at 17-18 & n.9; see also D.I. 40 at 5-6) For just those

  same reasons, this Court and other courts have rejected the position that a party sued for patent

  infringement must counter-assert its own patent as a compulsory counterclaim, finding that

  claims involving different patents asserted against different products do not arise out of the



                                                     8
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 9 of 30 PageID #: 8035




  transaction or occurrence that is the subject matter of the opposing party’s claim. 9 And

  ClearOne did not cite to any cases holding otherwise. (See D.I. 40 at 6-7) 10 For all of these

  reasons, the Court finds that Shure’s claim of infringement of the '493 patent was also not a

  compulsory counterclaim in the 2019 IL Case, and recommends that ClearOne’s Motion also be

  denied on that basis.

         B.      False Advertising Claim Under the Lanham Act (Second Cause of Action)


         9         See Metallgesellschaft AG v. Foster Wheeler Energy Corp., 143 F.R.D. 553, 558
  (D. Del. 1992) (concluding that while the plaintiff’s claim of patent infringement and the
  defendant’s counterclaim of patent infringement involved common issues of fact and law and
  some overlapping evidence, defendant’s counterclaim was not compulsory, as the patents
  asserted by the respective parties “are not related per se and [] the facilities at issue” as between
  the parties’ claims are different, such that defendant’s counterclaim was an independent claim
  “that would not be barred by the doctrine of res judicata in a subsequent suit”); see also, e.g.,
  Measurements Corp. v. Ferris Instrument Corp., 159 F.2d 590, 594 (3d Cir. 1947) (rejecting the
  notion that a patent infringement counterclaim asserted in a declaratory judgment action seeking
  a declaration of invalidity and non-infringement of a different patent was compulsory, where
  “[a]ppellee’s claim put in issue the validity of the Ferris patent and appellant’s charge of
  infringement thereof” and the “VanBeuren patent [asserted in the counterclaim], while affecting
  signal generators, is wholly different from the Ferris patent”); Med. Components, Inc. v. C.R.
  Bard, Inc., Case No. 2:17-cv-01047, 2018 WL 1470572, at *2 (D. Utah Mar. 23, 2018) (rejecting
  defendant’s argument that the plaintiff’s infringement claim was a compulsory counterclaim to
  an earlier litigation brought in a different court, where that litigation concerned different patents
  and thus different issues, as was underscored by the recent denial of the defendant’s motion to
  transfer plaintiff’s infringement claim to that court); Int’l Controls & Measurements Corp. v.
  Honeywell Int’l, Inc., No. 5:12-CV-1766 (LEK/ATB), 2013 WL 4805801, at *5-12 (N.D.N.Y.
  Sept. 9, 2013) (concluding that the test for finding a counterclaim to be compulsory will not
  normally be met when “the claim and purported counterclaim would require a court to determine
  whether different products infringe different patents” even when the patents “relate to the same
  general subject of invention”).
         10
                  Indeed, the few cases that ClearOne did cite in support of its argument that
  “Shure’s patent infringement claims [were compulsory counterclaims because they] relate to the
  same products and similar technology at issue in the 2019 IL Case” are distinguishable. (D.I. 22
  at 8) For example, Koufakis v. Carvel, 425 F.2d 892, 899-900 (2d Cir. 1970), did not involve
  patent infringement claims. And in Rohm & Haas Co. v. Brotech Corp., 770 F. Supp. 928, 934
  (D. Del. 1991), the claims that this Court found should have been brought as compulsory
  counterclaims were not patent infringement counterclaims, but instead claims that the plaintiff
  engaged in fraudulent activity regarding its own patents, four of which were the subject of the
  previous litigation. See Int’l Controls, 2013 WL 4805801, at *12 (explaining Rohm & Haas in
  just this way).
                                                   9
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 10 of 30 PageID #: 8036




          The Second Cause of Action in the SAC alleges false advertising in violation of the

   Lanham Act, 15 U.S.C. § 1125(a), based on “false and misleading statements” made by

   ClearOne. (D.I. 64 at ¶¶ 42-49) ClearOne asserts that this claim must be dismissed based on

   “several independent reasons[,]” which the Court will take up in turn. (D.I. 22 at 10)

                  1.      Whether Shure’s Allegations Meet Federal Pleading Standards

          A plaintiff alleging false advertising pursuant to the Lanham Act must plead facts

   plausibly asserting: (1) that the defendant has made false or misleading statements in

   commercial advertising or promotion as to the defendant’s own product or another’s; (2) that

   there is actual deception or at least a tendency to deceive a substantial portion of the intended

   audience; (3) that the deception is material in that it is likely to influence purchasing decisions;

   (4) that the advertised goods traveled in interstate commerce; and (5) that there is a likelihood of

   injury to the plaintiff in terms of declining sales, loss of good will, etc. See Reybold Grp. of

   Cos., Inc. v. Does 1-20, 323 F.R.D. 205, 209-210 (D. Del. 2017) (citing cases); Accenture Global

   Servs. GmbH v. Guidewire Software Inc., 581 F. Supp. 2d 654, 666 (D. Del. 2008). ClearOne’s

   first argument for dismissal is that Shure’s allegations fail to meet federal pleading standards

   because the SAC “does not include any detail about the specifics of the [purportedly false and

   misleading statements,] including, but not limited to, when the alleged statements were made,

   who the statements were made to, and the context in which each statement was made.” (D.I. 22

   at 10 (emphasis added))

          In making this argument, ClearOne does not argue that Shure’s Lanham Act false

   advertising claim is subject to the pleading standards set out in Federal Rule of Civil Procedure




                                                     10
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 11 of 30 PageID #: 8037




   9(b). 11 (D.I. 22 at 10-12) Thus, the Court will analyze the claim pursuant to Federal Rule of

   Civil Procedure 8(a), in the manner set out in Section II of this Report and Recommendation. 12

          Shure’s allegations easily clear that hurdle. Shure alleges that “[s]ince at least March

   2019” Mr. Schnibbe made false and misleading statements regarding the availability, legitimacy

   and viability of Shure’s MXA910 product in connection with the ongoing litigation between the

   parties to “more than a dozen installers and integrators” of Shure’s conferencing equipment.

   (D.I. 64 at ¶ 20) 13 And in addition to setting out who made the statements, the timeframe in



          11
                   While some federal courts have concluded that Rule 9(b) applies to claims for
   false advertising under the Lanham Act, the United States Court of Appeals for the Third Circuit
   has never so held. (D.I. 22 at 11 n.5)
          12
                    ClearOne does, at times, suggest that an “intermediate” level of scrutiny—falling
   somewhere between what is required by Rule 8(a) and Rule 9(b)—applies to review of the
   sufficiency of Lanham Act false advertising claims like this one. (D.I. 22 at 10-11) For support,
   it cites to a few district courts in this Circuit that have said the same; those courts in turn usually
   cite for support to a 35-year-old, pre-Twombly/Iqbal decision from the United States District
   Court for the Eastern District of Pennsylvania: Max Daetwyler Corp. v. Input Graphics, Inc.,
   608 F. Supp. 1549, 1556 (E.D. Pa. 1985). The Court respectfully disagrees with these other
   courts and cannot conclude that an “intermediate” standard of review applies to this Lanham Act
   claim. Federal pleading requirements are set out in the Federal Rules of Civil Procedure (as
   those rules are interpreted by the Supreme Court of the United States); they are not created or
   crafted by federal district courts. See UHS of Del., Inc. v. United Health Servs., Inc., Civil
   Action No. 1:12-CV-00485, 2013 WL 1308303, at *3 (M.D. Pa. Mar. 28, 2013) (declining to
   “craft a[n intermediate] pleading standard which differs from that articulated by the Supreme
   Court in Twombly and Iqbal” for trademark infringement or unfair competition claims under the
   Lanham Act); cf. Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 113
   S. Ct. 1160, 1163 (1993) (noting that how and whether certain claims are subject to either the
   pleading requirements of Rule 8 or Rule 9(b) “is a result which must be obtained by the process
   of amending the Federal Rules, and not by judicial interpretation”). And nowhere in Rules 8 or 9
   (or elsewhere in the Federal Rules) does the Court see reference to such an “intermediate”
   pleading standard. Nor has the Supreme Court or the Third Circuit ever concluded that such a
   standard should apply to this type of claim.
          13
                   Shure’s false advertising claim refers specifically to the statements made by Mr.
   Schnibbe, but not to those in the Narayanan Letter. (D.I. 64 at ¶ 43; see also D.I. 22 at 9 n.4;
   D.I. 43 at 5 n.5) Thus, in assessing Shure’s false advertising claim, the Court will focus on the
   statements alleged to have been made by Mr. Schnibbe.


                                                     11
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 12 of 30 PageID #: 8038




   which they were made and the types of persons to whom they were made, Shure’s allegations go

   on to provide descriptions of these false statements 14 and state that they were “intentionally

   misleading and were made in bad faith, and with the intent to induce customers to refrain from

   purchasing MXA910 products.” (Id.) Shure’s allegations are surely sufficient to put ClearOne

   on notice of the nature of Shure’s false advertising claim pursuant to Rule 8(a). 15

                  2.      Whether the Alleged Statements are Actionable

          ClearOne next argues that other aspects of Shure’s allegations regarding the purported

   false or misleading statements are wanting. ClearOne’s challenge here is made on three grounds

   that the Court will consider in turn.

                          a.      Whether The Alleged Statements Constitute Commercial
                                  Advertising or Promotion



          14
                   They include “that Shure’s MXA910 has been found to infringe ClearOne’s
   patents, that two separate court rulings found that the MXA910 infringed ClearOne’s patents,
   that such rulings were ‘unanimous,’ that ClearOne had ‘won’ its lawsuit against Shure, that the
   MXA910 will soon be unavailable, that Shure will soon have to stop selling the MXA910, that
   Shure was then unable to sell MXA910 products, and that integrators, installers, and/or end users
   will need to tear or rip out existing installations of the MXA910.” (D.I. 64 at ¶ 20)
          15
                    To the extent that ClearOne argues that Shure’s failure to name a specific
   customer to whom the statements were made is “fatal” to Shure’s SAC, (D.I. 43 at 5), the Court
   is not persuaded that such information is required for a false advertising claim to be sufficiently
   pleaded under Rule 8(a). See, e.g., Priority Int’l Animal Concepts, Inc. v. Bryk, No. 12-C-0150,
   2012 WL 6020044, at *6 (E.D. Wis. Dec. 3, 2012). ClearOne also complains that Shure did not
   explain why the statements were false and misleading. (D.I. 43 at 5) While it is true that Shure
   did not provide such an explanation in the same paragraph in which it set out Mr. Schnibbe’s
   statements, it did provide a detailed explanation about why certain similar statements made in the
   Narayanan Letter are false and misleading (e.g., because they wrongly suggest that, in light of
   the state of the legal proceedings at issue, there is no permissible non-infringing use of the
   MXA910 product or that the MXA910 will no longer be available in any form). (D.I. 64 at ¶¶
   22-25) And as to other of the ClearOne Statements (i.e., that the MXA910 had been “found to
   infringe” ClearOne’s patents or had “won” its lawsuit or that such rulings were “unanimous”), it
   is pretty easy to figure out why such statements are said to be false or misleading (i.e., that the
   rulings in the relevant courts were either not final decisions on the question of infringement, or
   that they had nothing to do with a finding of infringement). This all should have been sufficient
   to put ClearOne on notice of Shure’s position in that regard.
                                                    12
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 13 of 30 PageID #: 8039




          First, ClearOne argues that Shure has failed to allege that the ClearOne Statements

   constitute the required form of “commercial advertising or promotion,” Accenture Global Servs.,

   581 F. Supp. 2d at 666; see also 15 U.S.C. § 1125(a)(1)(B), since Shure points only to isolated

   statements by a salesperson (Mr. Schnibbe) to a number of unnamed customers. (D.I. 22 at 12-

   13; D.I. 43 at 6) The “touchstone” of whether a defendant’s statements amount to the requisite

   commercial advertising or promotion is “that the contested representations are part of an

   organized campaign to penetrate the relevant market.” Progressive Sterilization, LLC v. Turbett

   Surgical, LLC, Civil Action No. 19-627-CFC, 2020 WL 1849709, at *10 (D. Del. Apr. 13, 2020)

   (internal quotation marks and citations omitted). While “advertising” is generally understood by

   courts to consist of widespread communication through print or broadcast media, “promotion”

   may take other forms of publicity used in the industry at issue, such as sales presentations to

   buyers. See Premier Comp Solutions, LLC v. Penn Nat’l Ins. Co., Civil Action No. 07-1764,

   2012 WL 1038818, at *8 (W.D. Pa. Mar. 28, 2012); see also, e.g., Tao of Sys. Integration, Inc. v.

   Analytical Servs. & Materials, Inc., 299 F. Supp. 2d 565, 574 (E.D. Va. 2004) ([“T]he

   determination [of] whether particular communications constitute advertising or promotion is

   depend[e]nt upon the industry in question.”).

          Here, Shure has alleged that ClearOne “began a campaign of false and misleading

   statements” by at least Mr. Schnibbe to “more than a dozen” customers such as “installers and

   integrators of conferencing equipment” since at least March 2019. (D.I. 64 at ¶¶ 1, 20, 43) The

   import of these statements, at least in significant part, was to convey that these many customers

   should “refrain from purchasing MXA910 products.” (Id. at ¶ 20) Viewing these allegations in

   a light most favorable to Shure, as it must at this stage of the case, the Court concludes that they

   are sufficient to plausibly allege that the statements were part of an organized campaign to



                                                    13
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 14 of 30 PageID #: 8040




   penetrate the relevant market. See Gen. Sec., Inc. v. Commercial Fire & Sec., Inc., 17-CV-1194

   (DRH) (AYS), 2018 WL 3118274, at *8 (E.D.N.Y. June 25, 2018) (finding that plaintiffs

   sufficiently pleaded this element where they alleged that defendants took affirmative steps to

   contact “several of [p]laintiffs’ customers,” which suggested a systematic effort to solicit such

   customers); see also Mimedx Grp., Inc. v. Osiris Therapeutics, Inc., 16 Civ. 3645 (KPF), 2017

   WL 3129799, at *8 (S.D.N.Y. July 21, 2017).

                          b.     Whether the Statements Were Sufficiently Alleged to be Made
                                 in Bad Faith

          ClearOne’s next challenge relates to the fact that the allegedly false or misleading

   statements at issue amount to allegations by ClearOne that Shure was infringing its patents. For

   a patentee to be held liable under Section 43(a) of the Lanham Act for marketplace activity in

   support of its patent, and thus be deprived of the right to make statements about potential

   infringement of its patent, the marketplace activity must have been undertaken in bad faith. See

   PhishMe, Inc. v. Wombat Sec. Techs., Inc., Civil Action No. 16-403-LPS-CJB, 2017 WL

   3821107, at *10 (D. Del. Aug. 31, 2017) (citing Zenith Elecs. Corp. v. Exzec, Inc., 182 F.3d

   1340, 1353 (Fed. Cir. 1999)). Generally, a threshold showing of incorrectness or falsity, or

   disregard for either, is required in order to find bad faith with respect to communication of

   information regarding the pendency of patent rights. Id.

          Here, ClearOne contends that Shure failed to plead facts establishing that ClearOne made

   the ClearOne Statements in bad faith; instead, it asserts that Shure’s pleading merely relies on a

   conclusory allegation to establish this element. (D.I. 22 at 13-15; D.I. 43 at 7) However, Shure

   not only stated that the ClearOne Statements are “factually false” and “intentionally misleading”

   and made in “bad faith . . . with the intent to induce customers to refrain from purchasing

   MXA910 products[,]” (D.I. 64 at ¶¶ 20, 43), but it went on to explain why such statements were

                                                   14
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 15 of 30 PageID #: 8041




   false (to the extent such an explanation is needed). See supra n. 15. This is sufficient to

   demonstrate the bad faith element at this stage of the proceedings. (D.I. 40 at 14); Infinity

   Headwear & Apparel, LLC v. Jay Franco & Sons, Inc., 15-CV-1259 (JPO), 2016 WL 5372843,

   at *4-5, *7 (S.D.N.Y. Sept. 26, 2016).

                          c.      Whether the Statements Are Opinions

          “Only statements of fact capable of being proven false are actionable under the Lanham

   Act because, when personal opinions on nonverifiable matters are given, the recipient is likely to

   assume only that the communicator believes the statement, not that the statement is true.”

   Parker v. Learn Skills Corp., 530 F. Supp. 2d 661, 679 (D. Del. 2008) (citing cases). ClearOne

   lastly asserts that the ClearOne Statements are nonactionable because they represent ClearOne’s

   opinions regarding the status and effects of ClearOne’s efforts to enforce its patent rights. (D.I.

   22 at 15-16; D.I. 43 at 7-8)

          Accepting the allegations of the SAC as true, and drawing all reasonable inferences in

   favor of Shure, the Court concludes that the ClearOne statements constitute “verifiably false

   statements of fact”—as opposed to mere opinion or puffery. (D.I. 40 at 15-16) It is not opinion

   to state that: (1) Shure’s MXA910 has been “found to infringe” ClearOne’s patents; (2) that two

   court rulings came to that conclusion and were “unanimous”; (3) that ClearOne had “won” its

   lawsuit against Shure; and (4) that the MXA910 would soon be “unavailable” or that Shure could

   not sell MXA910 products or that Shure’s customers would need to rip out existing MXA910

   installations. (D.I. 64 at ¶ 20) Those are all purported statements of fact that are said to be

   clearly untrue, in light of the then-current state of the 2017 IL Case and the IPR proceeding

   involving the '553 patent (in which there was then no final determination by a factfinder that the

   MXA910 product had infringed a ClearOne patent, nor any order to the effect that the MXA910



                                                    15
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 16 of 30 PageID #: 8042




   product could not be sold or used in any form). Thus, ClearOne’s argument on this ground does

   not compel dismissal of Shure’s claim. Cf. GeigTech East Bay LLC v. Lutron Elecs. Co., Inc.,

   No. 18 Civ. 5290 (CM), 2019 WL 1768965, at *8-9 (S.D.N.Y. Apr. 4, 2019) (finding that a party

   sufficiently pleaded that statements at issue were more than mere opinions, where the statements

   were susceptible to proof by way of objectively verifiable facts); Global Tech. LED, LLC v.

   Hilumz Int’l Corp., Case No. 2:15-cv-553-FtM-29CM, 2017 WL 588669, at *6 (M.D. Fla. Feb.

   14, 2017) (concluding that statements asserting that defendants’ products infringe plaintiff’s

   patents and that defendants are no longer allowed to sell those products are properly treated as

   statements of fact rather than opinion).

                  3.      Whether Shure Has Properly Pled Actual Deception

          ClearOne’s final challenge to Shure’s false advertising claim is that Shure has failed to

   adequately plead the “actual deception” requirement, because the SAC contains no facts

   demonstrating that customers were actually misled. (D.I. 22 at 16; D.I. 43 at 8) As was noted

   above, in order to establish a false advertising claim under the Lanham Act, a plaintiff must

   plead that the statements actually deceived, or had at least a tendency to deceive, a substantial

   portion of the intended audience. Pernod Ricard USA, LLC v. Bacardi U.S.A., Inc., 653 F.3d

   241, 248 (3d Cir. 2011).

          However, where a plaintiff has alleged that the relevant statements are literally false, it is

   entitled to a presumption of actual deception. See CareDx, Inc. v. Natera, Inc., Civil Action No.

   19-662-CFC-CJB, 2019 WL 7037799, at *10 (D. Del. Dec. 20, 2019) (citing cases), report and

   recommendation adopted by 2020 WL 401773, at *2 (D. Del. Jan. 24, 2020). Shure’s SAC

   alleges that ClearOne made “factually false” statements regarding the ongoing litigation between

   the parties and the availability of Shure’s MXA910 product, and it explains why (to the extent



                                                    16
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 17 of 30 PageID #: 8043




   such an explanation is needed) these statements are false. (D.I. 64 at ¶¶ 20, 22-25); supra n. 15.

   Shure has sufficiently pled literal falsity and thus, has sufficiently alleged actual deception. (D.I.

   40 at 16); see also, e.g., Kimberly-Clark Worldwide, Inc. v. Cardinal Health 200, LLC, Civil

   Action No. 11-1228-RGA, 2012 WL 3063974, at *3 (D. Del. July 27, 2012).

                  4.      Conclusion

          In sum, none of ClearOne’s bases for dismissal of Shure’s false advertising claim under

   the Lanham Act have merit. The Court thus recommends that ClearOne’s Motion be denied with

   respect to the Second Cause of Action.

          C.      Violation of Delaware Deceptive Trade Practices Act (Third Cause of Action)

          The Third Cause of Action in Shure’s SAC alleges that ClearOne violated the DTPA,

   Del. C. tit. 6, §§ 2532(a)(2), (5), (8) & (12), pursuant to Mr. Schnibbe’s statements and the

   statements in the Narayanan Letter. (D.I. 64 at ¶¶ 50-56) The DTPA actually has a “lower

   burden of proof than the Lanham Act” because “a complainant need not prove competition

   between the parties or actual confusion or misunderstanding” to prevail in an action under the

   DTPA. 10x Genomics, Inc. v. Celsee, Inc., Civil Action No. 19-862-CFC-SRF, 2019 WL

   5595666, at *7 (D. Del. Oct. 30, 2019) (internal quotation marks and citation omitted).

          Ultimately, the Court concludes that because at least the allegations regarding the

   Narayanan Letter satisfy the pleading requirements for a DTPA claim, this cause of action

   should survive. 16 In this regard, Shure alleges, inter alia, that: (1) the Narayanan Letter is




          16
                  ClearOne also argues that the cause of action should be dismissed to the extent it
   is reliant on Mr. Schnibbe’s statements. In that regard, ClearOne first asserts that federal courts
   apply the Rule 9(b) heightened pleading standard to DTPA claims, and that as to the allegations
   regarding Mr. Schnibbe’s statements, the claim fails for the same reasons that Shure’s Lanham
   Act false advertising claim fails. (D.I. 22 at 17; D.I. 43 at 9) The Court need not reach the issue
   of whether Rule 9(b) applies to this claim, and if so, whether the allegations regarding Mr.
                                                    17
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 18 of 30 PageID #: 8044




   misleading when it states that third party installers and integrators are likely infringing

   ClearOne’s patent by installing Shure’s MXA910 product “in a drop-ceiling mounting

   configuration[,]” because the Northern District of Illinois Court’s grant of a preliminary

   injunction in the 2017 IL Case would still permit such a person to mount the MXA910 “to a

   drop-ceiling tile or other structure, such that the microphones of the MXA910 are not in the drop

   space”; (2) the letter’s references to third parties “infringing” ClearOne’s patents misleadingly

   suggests that these Shure customers could be held personally liable via the 2017 IL Case, when

   that could not happen; (3) the letter misleadingly omits reference to the fact that even in light of

   the preliminary injunction in the 2017 IL Case, there are permissible non-infringing

   uses/configurations of the MXA910 product; and (4) the letter misleadingly suggests that

   customers who have already installed the MXA910 product in an infringing configuration will

   not be permitted to continue to use the product, when in fact the preliminary injunction order

   permits such use for already-installed products. (D.I. 64 at ¶¶ 21-25, 51; see also 2017 IL Case,

   D.I. 551 at 64) While ClearOne has a contrary argument for why these statements were not in

   fact misleading, (D.I. 22 at 18-19), and while that argument might ultimately prevail before a

   factfinder, we are at the pleading stage here. And the Court can see how the content of the letter

   can be perceived as misleading in these ways, such that the allegations are sufficiently plausible

   to pass muster. (D.I. 40 at 19)

          For these reasons, the Court recommends denial of the Motion with regard to the Third

   Cause of Action.

          D.      Tortious Interference With Business Relations (Fourth Cause of Action) and
                  Unfair Competition (Fifth Cause of Action)



   Schnibbe’s statements satisfy that Rule’s requirements, since the claim is at least plausibly
   pleaded with regard to the contents of the Narayanan Letter.
                                                    18
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 19 of 30 PageID #: 8045




          The Fourth Cause of Action in Shure’s SAC alleges tortious interference with business

   relations, (D.I. 64 at ¶¶ 57-63), and the Fifth Cause of Action alleges unfair competition under

   Delaware common law, (id. at ¶¶ 64-70). ClearOne challenges these claims on the grounds that:

   (1) patent law preempts these claims because Shure failed to properly plead bad faith; (2) the

   claims do not comply with Rule 8; (3) there is no requisite “wrongful act[;]” and (4) Shure failed

   to plead the existence of a valid business relationship. (D.I. 22 at 19-20; D.I. 43 at 10) The first

   three arguments were raised and rejected in connection with ClearOne’s motion to dismiss

   Shure’s Lanham Act false advertising claim. (See D.I. 22 at 20; D.I. 40 at 20 (relying on

   previous arguments with respect to these grounds))

          With respect to ClearOne’s fourth argument, while Shure’s allegations could have been

   more factually robust, they sufficiently establish that: (1) it had reasonable probabilities of

   entering into business relationships with its customers, particularly certain of its installers and

   integrators; (2) these relationships were deterred and interfered with by ClearOne’s allegedly

   false and misleading statements to such parties; and (3) ClearOne’s conduct has caused these

   Shure customers to withhold trade with Shure regarding the MXA910 product. (D.I. 40 at 19

   (citing D.I. 64 at ¶ 59); see also D.I. 64 at ¶¶ 20, 53); cf. GPNE Corp. v. Fleetmatics USA, LLC,

   Civil Action No. 13-2049-SLR-SRF, 2015 WL 730046, at *9 (D. Del. Feb. 20, 2015) (denying

   the defendant’s motion to dismiss plaintiff’s common law claim for unfair competition where

   “Fleetmatics has pleaded that it had a reasonable expectancy of entering and continuing its valid

   business relationships with its customers, that GPNE interfered with those business relationships

   by wrongfully sending letters to Fleetmatics’ customers, and that GPNE’s actions defeated

   Fleetmatics’ expectancy and caused harm by preventing Fleetmatics from earning revenue”); see

   also CareDx, Inc., 2019 WL 7037799, at *13; Deston Therapeutics LLC v. Trigen Labs. Inc.,



                                                     19
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 20 of 30 PageID #: 8046




   723 F. Supp. 2d 665, 676 (D. Del. 2010). The Court thus recommends that the Motion be denied

   with respect to the Fourth and Fifth Causes of Action.

           E.      Design Patent Infringement Claim (Sixth Cause of Action)

           The Sixth Cause of Action in Shure’s SAC asserts infringement of the '723 design patent.

   (D.I. 64 at ¶¶ 71-81) ClearOne moves to dismiss this claim on two grounds. (D.I. 76 at 1) First,

   ClearOne argues that the claim is a later-filed claim than ClearOne’s DJ Action filed in the

   Northern District of Illinois, and must therefore be dismissed. 17 (Id. at 4-10) Second, ClearOne

   argues that Shure has not plausibly pleaded that ClearOne’s BMA CT product infringes the

   design claimed in the '723 patent. (Id. at 10-15) The Court will take up these arguments in turn.

                   1.      Whether Shure’s Design Patent Infringement Claim Must be
                           Dismissed Under the “First-Filed” Rule

           There is no dispute that, in a literal, chronological sense, ClearOne’s DJ Action was filed

   before the filing of Shure’s SAC (which added the '723 patent to this case). (D.I. 86 at 1) When

   a court is determining whether an earlier-filed declaratory judgment action should yield to a

   later-filed infringement lawsuit, the court’s discretion is guided by the first-to-file rule.

   Commc’ns Test Design, Inc. v. Contec, LLC, 952 F.3d 1356, 1362 (Fed. Cir. 2020). 18 The first-

   to-file rule “is a doctrine of federal comity, intended to avoid conflicting decisions and promote

   judicial efficiency[.]” Id. (internal quotation marks and citation omitted). Generally, the forum

   of the first-filed action is favored, even if that action is declaratory, “unless considerations of




           17
                  The parties agreed that this “first-to-file” issue would be resolved by this Court
   (as opposed to the Northern District of Illinois Court). (D.I. 68)
           18
                   When considering the first-to-file rule in patent cases where an action for
   infringement and a declaratory judgment action for non-infringement are pending in different
   districts, the United States Court of Appeals for the Federal Circuit applies its own law to the
   question. Futurewei Techs., Inc. v. Acacia Research Corp., 737 F.3d 704, 708 (Fed. Cir. 2013).
                                                     20
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 21 of 30 PageID #: 8047




   judicial and litigant economy, and the just and effective disposition of disputes, require

   otherwise.” Id. (internal quotation marks and citation omitted).

           Shure has two different arguments as to why, although the DJ Action was filed first in a

   chronological sense (as compared to the filing of the Sixth Cause of Action here), the former

   should give way to the latter. And they are both good arguments.

           First, Shure argues that its design patent cause of action “relates back” to the original

   Complaint filed in this case; in that sense, it asserts that its design patent claim (and not the DJ

   Action) is in fact the first-filed case. (D.I. 80 at 4-8) A claim is considered to have been first-

   filed, even if it was not chronologically filed first, if it relates back to a claim in an original

   complaint that was chronologically filed first. See, e.g., Activision Blizzard Inc. v. Acceleration

   Bay LLC, Case No. 16-cv-03375-RS, 16-cv-3377-RS, 16-cv-3378-RS, 2016 WL 4548985, at *4

   (N.D. Cal. Sept. 1, 2016); Barnes & Noble, Inc. v. LSI Corp., 823 F. Supp. 2d 980, 988 (N.D.

   Cal. 2011); Intel Corp. v. Amberwave Sys. Corp., 233 F.R.D. 416, 418 (D. Del. 2005). “An

   amendment to a pleading relates back to the date of the original pleading when . . . the

   amendment asserts a claim or defense that arose out of the conduct, transaction, or occurrence set

   out . . . in the original pleading[.]” Fed. R. Civ. P. 15(c)(1)(B). In Anza Tech., Inc. v. Mushkin,

   Inc., 934 F.3d 1359 (Fed. Cir. 2019), the United States Court of Appeals for the Federal Circuit

   explained that in determining “whether newly alleged claims, based on separate patents, relate

   back to the date of the original complaint[,]” a court should consider “the overlap of parties, the

   overlap in the accused products, the underlying science and technology, time periods, and any

   additional factors that might suggest a commonality or lack of commonality between the two sets

   of claims.” 934 F.3d at 1369.




                                                      21
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 22 of 30 PageID #: 8048




          The Court agrees with Shure that the design patent cause of action asserted in the SAC

   relates back to its original Complaint here, thus making this instant action the actual first-filed

   case. (D.I. 80 at 4-8) Each of the considerations set out in Anza Tech. are met here: (1) just as

   with its claim of infringement as to the '493 utility patent in the original Complaint, Shure’s

   design patent claim is brought against the same defendant (ClearOne); (2) the same accused

   product is at issue as to both claims (the BMA CT product), as is the same allegedly infringing

   activity (making, using and selling that BMA CT product); (3) both claims implicate the same

   microphone technology (with the ornamental features of that technology at issue as to the design

   patent); and (4) the design patent relies on the disclosure of the '493 patent and claims its earlier

   filing date. (Id. at 4-5 (citing D.I. 1 at ¶¶ 28-31; D.I. 64 at ¶¶ 73-75 & ex. G))

          ClearOne argues that the relation-back doctrine cannot apply where the patent had not yet

   issued “at the time that the party sought to add the patent claim to its case[.]” (D.I. 86 at 3; see

   also D.I. 76 at 6-7 (“Shure filed its motion for leave to amend two weeks before any rights in the

   '723 patent had matured.”)) It is true, as was noted above, that when Shure filed its motion to

   amend seeking to add the '723 patent claim, that patent had not yet issued (though the patent did

   issue by the time Shure filed its SAC). But several courts (including this one) have permitted

   relation-back of a claim involving a newly-issued patent to a date before the patent’s issuance,

   where the newly-issued patent involved closely-related subject matter to that in the previously-

   asserted patent. PerfectVision Mfg., Inc. v. PPC Broadband, Inc., 951 F. Supp. 2d 1083, 1087,

   1093-94 (E.D. Ark. 2013) (finding that a newly-issued patent asserted in second amended

   complaint was part and parcel of the controversy regarding the patents in the original complaint,

   and that the second amended complaint would thus relate back to the filing of the original

   complaint); Intel Corp., 233 F.R.D. at 418-19 (explaining that in a case in which subject matter



                                                     22
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 23 of 30 PageID #: 8049




   jurisdiction already existed as to a claim of infringement of one patent, it was appropriate to

   consider an infringement claim regarding a later-issued patent to relate back to the filing date of

   that first patent claim, where there was a “substantial overlap of core issues” with regard to the

   respective claims of infringement) 19 Thus, Shure has established that the design patent

   infringement claim relates back to the original Complaint here, and that this action is thus

   properly considered the first-filed case.

           Second, Shure argues that the DJ Action was an anticipatory action, and that this fact,

   when considered together with other pertinent factors, weighs against application of the first-

   filed rule. (D.I. 80 at 9-11) There are exceptions to the first-filed rule, including where the first-

   filed action constitutes an anticipatory filing. Flintkote Co. v. Aviva P.L.C., C.A. No. 13-103-

   LPS, 2015 WL 1405922, at *2 (D. Del. Mar. 25, 2015); see also Commc’ns Test Design, 952

   F.3d at 1362 (“[T]rial courts have discretion to make exceptions to this general rule in the

   interest of justice or expediency, and we have recognized that such exceptions are not rare.”)

   (internal quotation marks and citation omitted). A suit is anticipatory for the purposes of being

   an exception to the first-filed rule “if the plaintiff in the first-filed action filed suit on receipt of




           19
                   See also Hooker Chems. & Plastics Corp. v. Diamond Shamrock Corp., 87 F.R.D.
   398, 403 (W.D.N.Y. 1980) (concluding that a second amended complaint that asserted a newly-
   issued patent was part and parcel of the same controversy as the original complaint, where the
   two patents concerned the same technology, arose from a common application and contained
   similar claims); Cosden Oil & Chem. Co. v. Foster Grant Co., Inc., 432 F. Supp. 956, 958, 960
   (D. Del. 1977) (finding that a plaintiff’s amended complaint, which sought a declaration that
   defendant’s patent (which issued after the filing of the original complaint) was invalid and not
   infringed by the plaintiff, related back to the original complaint, in that it was part and parcel of
   the controversy surrounding the patent asserted in the original complaint); Telephonics Corp. v.
   Lindly & Co., 192 F. Supp. 407, 411 (E.D.N.Y. 1960) (finding that the amended complaint,
   which added a declaratory judgment claim regarding a second newly-issued patent, related back
   to the first complaint, where the declaratory judgment allegations in the first complaint regarding
   a related patent “laid a sufficient foundation” to include the second patent “as an essential part of
   the subject matter of the justiciable controversy between the parties”).
                                                       23
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 24 of 30 PageID #: 8050




   specific, concrete indications that a suit by the defendant was imminent.” Woodbolt Distrib.,

   LLC v. Natural Alts. Int’l, Inc., Civil Action No. 11-1266-GMS, 2013 WL 247041, at *4 (D. Del.

   Jan. 23, 2013) (internal quotation marks and citations omitted). However, whether the DJ Action

   was anticipatory is merely one factor in the analysis that must be considered. Elecs. For

   Imaging, Inc. v. Coyle, 394 F.3d 1341, 1347-48 (Fed. Cir. 2005); see also TSMC Tech., Inc. v.

   Zond, LLC, Civil Action No. 14-721-LPS-CJB, 2014 WL 7251188, at *5 (D. Del. Dec. 19,

   2014). Other relevant factors include the convenience and availability of witnesses, the absence

   of jurisdiction over all necessary or desirable parties, and the possibility of consolidation with

   related litigation. Commc’ns Test Design, 952 F.3d at 1362; Genentech, Inc. v. Amgen Inc., Civ.

   No. 17-1407-GMS, Civ. No. 17-1471-GMS, 2018 WL 503253, at *7 (D. Del. Jan. 22, 2018)

   (“An anticipatory lawsuit does not lose its priority under the first-to-file rule, unless there are

   additional convenience factors that do not favor a transfer.”).

          Even if the relation-back doctrine did not render this action the first-filed suit as to the

   '723 patent, then the anticipatory suit exception would surely apply here. Shure filed its motion

   to amend to add the '723 patent to this suit on October 22, 2019; that is what prompted ClearOne

   to file the DJ Action on November 5, 2019, the day that the '723 patent issued. (D.I. 57, ex. 2 at

   ¶ 16) Thus, ClearOne’s filing was anticipatory. See Commc’ns Test Design, 952 F.3d at 1364.

          Indeed, the circumstances of this anticipatory suit are such that it seems particularly

   wrong to credit the “firstness” of that anticipatory filing in a manner that disadvantages Shure.

   That is because it was the Court’s procedures—not any failure to act on Shure’s part—that

   ensured that Shure could not be the first to file as to the design patent claim. Once Shure had

   filed its motion to amend, the Court set a date for argument on that motion for November 18,

   2019. In light of this order, when the '723 patent actually issued on November 5, 2019, Shure



                                                     24
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 25 of 30 PageID #: 8051




   could not have beaten ClearOne to the courthouse to file its claim first, even if it had wanted

   to—because the Court had already ordered that any decision on Shure’s motion to amend would

   not occur until at least two weeks later. 20

           As for the other relevant convenience factors, referenced above, the Court has already

   considered them in denying ClearOne’s motion to transfer this case to the Northern District of

   Illinois. (D.I. 155) As the Court noted in ruling on that motion, the convenience factors were

   not one-sided, and both Shure and ClearOne had articulable reasons to want to litigate this case

   (including as to the '723 patent) in the respective jurisdictions. But in the end, the balance of

   these factors did not sufficiently favor transfer. (Id. at 21-22) Moreover, in examining these

   convenience factors as they relate most directly to the '723 patent, in some ways the analysis is

   even more favorable to Shure (as compared to the overall assessment of the motion to transfer).

   That is because, as noted above, Shure brought a claim as to the '493 utility patent in this Court

   first, and the '723 patent is related to and claims priority to the same application as does the '493

   patent. So in that sense, the most “convenient” home for litigation regarding the '723 patent

   would arguably be the place where Shure was already litigating the related '493 patent. See

   Commc’ns Test Design, 952 F.3d at 1363-65 (affirming district court’s grant of motion to

   dismiss a declaratory judgment action (“DJ action”) in favor of later-filed suit in another



           20
                   The Court is not suggesting that in filing the DJ Action when it did, ClearOne
   engaged in anything like “affirmative misconduct.” (D.I. 86 at 6) These parties are clearly
   engaged in a fierce battle over intellectual property rights, and their respective counsel are
   simply doing all that they can within the bounds of the law to obtain any perceived advantage.
   The Court’s point here is just that normally, if one party files suit as to a patent before its
   adversary does, that “firstness” is credited, at least in part because that side was more swift and
   nimble (and arguably more invested) than its adversary in bringing the matter to a court’s
   attention. But here, Shure had both of its legs tied before that race to the courthouse even
   started, due to the Court’s order that set oral argument on the motion to amend for two weeks
   after the design patent was to issue. It just seems strange to credit ClearOne for winning this
   race to the courthouse, when Shure could not even have participated in the race.
                                                    25
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 26 of 30 PageID #: 8052




   jurisdiction, where the DJ action was clearly anticipatory and the convenience factors also

   weighed in favor of the forum of the later-filed suit).

           For these reasons, the Court recommends that ClearOne’s Motion be denied with respect

   to invocation of the first-to-file rule.

                   2.      Whether Shure Has Plausibly Alleged Infringement of the '723 Patent

           ClearOne next argues that Shure’s design patent infringement claim is implausible (and

   that dismissal is thus appropriate) because the BMA CT product and the '723 patent’s design are

   plainly dissimilar. (D.I. 76 at 11-15) Shure, for its part, asserts that the SAC sufficiently pleads

   design patent infringement and that ClearOne’s position requires a premature adjudication of

   factual issues. (D.I. 80 at 3, 11-15) The Court agrees with Shure.

           Design patent infringement is a question of fact that must be proven by the patentee by a

   preponderance of the evidence. Columbia Sportswear N. Am., Inc. v. Seirus Innovative

   Accessories, Inc., 942 F.3d 1119, 1129 (Fed. Cir. 2019). Determining whether a design patent

   has been infringed is a two-part test; first, the court construes the claim to determine its meaning

   and scope and second, the fact finder then compares the properly construed claim to the accused

   design. Lanard Toys Ltd. v. Dolgencorp LLC, No. 2019-1781, 2020 WL 2478876, at *2 (Fed.

   Cir. May 14, 2020). The “ordinary observer” test is the sole test for determining whether

   a design patent has been infringed. Id. (citing Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d

   665, 670 (Fed. Cir. 2008)). Under that test, infringement is found “‘[i]f, in the eye of an ordinary

   observer, giving such attention as a purchaser usually gives, two designs are substantially the




                                                    26
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 27 of 30 PageID #: 8053




   same, if the resemblance is such as to deceive such an observer, inducing him to purchase one

   supposing it to be the other.’” Id. (quoting Egyptian Goddess, 543 F.3d at 670). 21

           The Federal Circuit has, in the past, identified five elements that must be pleaded with

   respect to design patent infringement; it has said the complaint must: (1) allege ownership of the

   asserted patent; (2) name each defendant; (3) cite the patent that is allegedly infringed; (4)

   describe the means by which the defendant allegedly infringes; and (5) point to the specific

   sections of the patent law invoked. Hall v. Bed Bath & Beyond, Inc., 705 F.3d 1357, 1362 (Fed.

   Cir. 2013); see also, e.g., Five Star Gourmet Foods, Inc. v. Fresh Express, Inc., No. 19-cv-

   05611-PJH, 2020 WL 513287, at *2 (N.D. Cal. Jan. 31, 2020); Puma SE v. Forever 21, Inc.,

   Case No. CV17-2523 PSG Ex, 2017 WL 4771004, at *2 (C.D. Cal. June 29, 2017). And in

   general, the Court’s inquiry here, as with any Rule 12(b)(6) inquiry, is whether Shure has simply

   made out a plausible claim of design patent infringement. simplehuman, LLC v. iTouchless

   Housewares & Prod., Inc., No. 19-cv-02701-HSG, 2019 WL 5963245, at *1 n.1 (N.D. Cal. Nov.

   13, 2019). 22


           21
                  The Federal Circuit has explained that in some cases, “the claimed design and the
   accused design will be sufficiently distinct that it will be clear without more that the patentee has
   not met its burden of proving the two designs would appear ‘substantially the same’ to the
   ordinary observer[.]” Egyptian Goddess, 543 F.3d at 678. In other cases, “when the claimed and
   accused designs are not plainly dissimilar, resolution of the question whether the ordinary
   observer would consider the two designs to be substantially the same will benefit from a
   comparison of the claimed and accused designs with the prior art”; here, differences between the
   claimed and accused designs that might not be noticeable in the abstract can become significant
   when a hypothetical ordinary observer is conversant with the prior art. Id.
           22
                   The five elements set out for pleading design patent infringement claims in Hall v.
   Bed Bath & Beyond, Inc., 705 F.3d 1357 (Fed. Cir. 2013) were articulated prior to the abrogation
   of Form 18 of the Federal Rules of Civil Procedure (which simplified the rules for pleading
   patent infringement claims). And those five elements do read a lot like the bare-bones pleading
   requirements that were associated with Form 18. The Court need not decide whether the Federal
   Circuit would today require more from a plaintiff at the pleading stage in a design patent case,
   because above, in addition to assessing whether these five elements have been pleaded, the Court
   will assess the Sixth Cause of Action pursuant to a Twombly/Iqbal plausibility analysis.
                                                    27
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 28 of 30 PageID #: 8054




          Shure’s SAC pleads the above-referenced five required elements for design patent

   infringement. (D.I. 64 at ¶¶ 5, 17, 71-81) And beyond that, it reproduces six figures from the

   '723 patent depicting the claimed design, (id. at ¶ 73), and also provides six representative

   images of the BMA CT product from various perspectives, (id. at ¶ 74). A comparison of the

   claimed design with the BMA CT product demonstrates sufficient visual similarity to render

   infringement plausible at this stage of the case. Both the claimed design and the BMA CT

   product appear to have a thin-profile, flat-square shape with an even distribution of compact

   holes. 23 See, e.g., simplehuman, LLC, 2019 WL 5963245, at *3-5 (denying a motion to dismiss a

   design patent infringement claim, where the plaintiff’s complaint included enough views to

   plausibly allege the overall similarity of the designs); Puma SE, 2017 WL 4771004, at *3

   (concluding that the plaintiff sufficiently alleged that its Creeper Sneaker and defendant’s Yoki

   Sneaker bear a substantial degree of similarity when considering the overall design “‘such that an

   ordinary observer would be deceived by the resemblance[,]’” and that dismissal of plaintiff’s

   design patent claim was thus not warranted) (internal citation omitted).

          ClearOne’s primary argument is that (1) much of the '723 patent’s design is functional in

   nature, (2) such functional aspects must be ignored in the infringement analysis, and (3) what is

   left is “substantially different from the BMA CT.” (D.I. 76 at 11-12) Specifically, ClearOne

   points to the grille and the flat face of the claimed design in the '723 patent as functional and not

   protectable. (Id.)




          23
                   The Court has recently investigated Shure’s argument regarding infringement of
   the '723 patent in some depth, as part of the process of resolving Shure’s motion for a temporary
   restraining order. (D.I. 176) Having done so, the Court can comfortably say that while the
   ultimate infringement question here will be a nuanced and challenging one, Shure has certainly
   made out at least a plausible case for infringement. (Id. at 9-10 n.8)
                                                    28
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 29 of 30 PageID #: 8055




          A claimed design can contain both functional and ornamental elements, but the scope of a

   design patent “must be limited to the ornamental aspects of the design.” Sport Dimension, Inc. v.

   Coleman Co., 820 F.3d 1316, 1320 (Fed. Cir. 2016) (internal quotation marks and citation

   omitted). The Federal Circuit has explained that at the claim construction stage, it can be helpful

   for district courts to “distinguish[ ] between those features of the claimed design that

   are ornamental and those that are purely functional.” Lanard Toys Ltd., 2020 WL 2478876, at *2

   (quoting Egyptian Goddess, 543 F.3d at 679-80); see also Sport Dimension, 820 F.3d at 1320

   (explaining that “[w]here a design contains both functional and non-functional elements, the

   scope of the claim must be construed in order to identify the non-functional aspects of the design

   as shown in the patent”).

          As even ClearOne acknowledges, (D.I. 86 at 9), assessing its non-infringement argument

   would require claim construction. We are not yet at the claim construction phase of this case,

   however, and it is at least plausible that the allegedly functional elements of the design-at-issue

   are instead ornamental. Thus, ClearOne’s argument is premature, (D.I. 80 at 13), and the Court

   recommends that ClearOne’s Motion be denied with respect to its argument that Shure does not

   allege a plausible infringement claim of the '723 patent. Cf. Five Star Gourmet Foods, Inc., 2020

   WL 513287, at *9 (declining to resolve the “inherently factual question” of whether an ordinary

   observer would find the designs to appear substantially the same on a motion to dismiss);

   simplehuman, LLC, 2019 WL 5963245, at *4-5 (denying a motion to dismiss a design patent

   infringement claim, where several of defendant’s alleged differences between the design patent

   and accused product were disputed, as such questions “are properly considered at claim

   construction” which the Court declined to engage in “at this preliminary stage”); Five Star

   Gourmet Foods, Inc. v. Ready Pac Foods, Inc., No. 5:18-cv-2436 DDP (KKx), 2019 WL



                                                    29
Case 1:19-cv-01343-RGA-CJB Document 204 Filed 06/01/20 Page 30 of 30 PageID #: 8056




   1260634, at *3 (C.D. Cal. Mar. 18, 2019) (denying defendant’s motion to dismiss a design patent

   infringement claim, where the patent’s design and the accused design were sufficiently similar to

   plausibly allege infringement, even to the extent that there were some notable dissimilarities

   between the claimed design and the accused design, as such differences do not amount to a

   finding of “plain dissimilarity” and “[u]ltimately, determining infringement, and an ordinary

   observer comparison, are matters for the trier of fact”). 24

   IV.    CONCLUSION

          For the foregoing reasons, the Court recommends that ClearOne’s Motions be DENIED.

          This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

   Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

   within fourteen (14) days after being served with a copy of this Report and Recommendation.

   Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

   loss of the right to de novo review in the district court. See Sincavage v. Barnhart, 171 F. App’x

   924, 925 n.1 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

          The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.

   Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

   located at http://www.ded.uscourts.gov.



   Dated: June 1, 2020                                    ____________________________________
                                                          Christopher J. Burke
                                                          UNITED STATES MAGISTRATE JUDGE



          24
                   ClearOne also comes to various conclusions as to what the ordinary observer
   would conclude about the similarity between the BMA CT product and certain prior art not
   referenced in the SAC. (D.I. 76 at 14) But as Shure notes, (D.I. 80 at 13), fact questions
   regarding (1) who is the ordinary observer here or (2) a comparison of prior art and the accused
   design, are not well suited for resolution on a motion to dismiss.
                                                     30
